DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on November 8, 2021 is acknowledged.  The traversal is on the ground(s) that:
No restriction requirement exists between groups I, II, and V;
Restriction between groups I, II, V, and VI requires two-way distinctiveness;
Election of species between claims 1, 17, and 45 is in error.
In response to arguments (a) and (c), the examiner directs applicant’s attention to the election of species requirement set forth in the previous office action.  As an initial matter, the examiner concedes that claims are never species and mistakenly used such language in the restriction requirement.  Rather than claims setting forth species, the examiner’s intention was to identify species to which claims are to be restricted
In response to argument (b), the examiner concedes that group V and VI were not mutually exclusive, satisfying two-way distinctiveness.  Therefore, the restriction requirement set forth in the previous office action between groups V and VI is withdrawn, where claims 45-56 are now considered as a combined group.  However, in view of the new grouping, the examiner notes such group would be distinct from the remaining groups for the same reasons set forth in the previous office action, where mutually different designs and combination/subcomination type distinctiveness would be appropriate.  Furthermore, the examiner maintains that there is a serious search and/or examination burden for the newly provided group since the CPC class/subclass scheme diverges between filtration cartridges and filtration assemblies requiring specific searches for individual filtration cartridges which do not overlap in scope with filtration assemblies.  
In light of applicant’s newly added claims 57-64, the examiner considers such claims to be appropriately restricted under the same grounds as the species restriction between groups I, II, and V set forth in the previous office action and clarified above.
In conclusion, claims 17-36 and 45-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 8, 2021.  The examiner’s response to applicant’s traversal is outlined above.  Claims 1-16 are considered on the merits as set forth below.

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites “wherein the valve actuator member comprises either provided” where it appears “provided” is a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampen et al., US 2009/0321340 (Rampen, IDS).
Regarding claim 1, Rampen discloses a filter cartridge (abstract, figs. 3-4) comprising:
A filter housing (REF 3) including a top end and a bottom end and an annular sidewall extending therebetween, the top end including a top annular end wall, wherein the filter housing comprises a top member (REF 9) and a bottom member (REF 6) that are formed separate and joined together (see fig. 9), the top member providing the top end and the bottom member providing the bottom end;
A fluid flow interface at the top end, the fluid flow interface including an inlet port (REF 10, fig. 4) for receiving unfiltered fluid and an outlet port (REF 11) for returning filtered fluid;
A thread (REF 12) provided by the filter housing;
A filter media (REF 8) arranged in the filter housing providing a pressurized fluid filter (¶ 0028), the filter media along a fluid flow path through the filter housing from the inlet port to the outlet port with the filter media being arranged in fluid series between the inlet port and the outlet port (fig. 11); and
A torsion lock detent member (REF 24, 25, fig. 4) provided by the top member, wherein the top member (REF 9) integrally provides both of the thread (REF 12) and the torsion lock detent member (REF 24, 25) in a predetermined angular orientation (fig. 4).
Rampen does not explicitly disclose that the filter media is an engine filter for fuel or oil filtration.  However, Rampen discloses that the filter is suitable for any pressurized fluid (abstract), where the filter media may be one of any wide variety of commonly used filter media, depending on the particular contaminates of concern (¶ 0028).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify Rampen to utilize a filter media for fuel or oil filtration since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07).  Furthermore, such a modification would provide no more than predictable and reliable results, i.e. filtration of the intended fluid.
Regarding claim 2, Rampen discloses a cartridge wherein the predetermined angular orientation is fixed, via integral construction, and non-movable between the thread (REF 12) and the torsion lock detent member (REF 24, 25).  
Regarding claim 3, Rampen discloses a cartridge wherein the top member (REF 9) unitarily provides both of the thread (REF 12) and the torsion lock detent member (REF 24, 25).
Regarding claim 5, Rampen discloses a cartridge further comprising:
A nipple portion (top distal end, fig. 11) at the top end, the top annular end wall extending radially outwardly beyond the nipple portion and connecting the annular sidewall at a shoulder region (curved region radially proximate to REF 24, 25, fig. 4), the nipple portion projecting away from the bottom end and above the top annular end wall;
Wherein the torsion lock detent member (REF 24, 25) extends between the nipple portion and the shoulder region, the torsion lock detent member being positioned axially below the nipple portion and axially above a surface of the top annular end wall and entirely above the shoulder region (figs. 4, 9); and
Wherein at least part of the nipple portion is provided by the top member (fig. 9).
While Rampen does not explicitly disclose that at least part of the nipple portion is integrally provided by the top member, it would have been obvious to provide such elements integrally, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (MPEP 2144.04, Section V, Part B).
Regarding claim 6, Rampen discloses a cartridge wherein the torsion lock detent member (REF 24, 25, fig. 4) projects from the top annular end wall, wherein no portion of the filter housing is elevated above the torsion lock detent member radially outside of the torsion lock detent member (figs. 4, 9).
Regarding claim 7, Rampen discloses a cartridge wherein the torsion lock detent member comprises at least two torsion lock tabs (REF 24, 25, fig. 4) projecting from and above the top annular end wall, the at least two torsion lock tabs arranged at a regular angular spacing about the annular end wall (fig. 4).
While Rampen is silent with respect to the recited dimensions of the torsion lock tabs, it can be envisioned that Rampen satisfies the dimensional requirements based at least in part on figures 4 and 7-8, the maximum dimensions of 40mm length, 10mm thick, and 10mm height appearing to encompass respective dimensions of torsion lock 
Regarding claim 8, Rampen discloses a cartridge further comprising a valve actuator (distal end of nipple portion) provided at the nipple portion, the valve actuator member being offset from a central axis of the filter cartridge.
Regarding claim 9, Rampen discloses a cartridge wherein the valve actuator member comprises a valve actuator within the nipple portion (interior of REF 11).
Regarding claim 10, Rampen discloses a cartridge wherein the valve actuator member comprises an abutment platform (top surface of nipple portion) capable of engaging a valve.  Since the valve, filter head, and lock member are not positively recited as components of the cartridge itself, such structural relationships are not considered to provide patentable weight to the claim.  Furthermore, the examiner considers the valve actuator member to comprise an abutment surface, thereby being capable of engaging a valve member.
Regarding claim 11, Rampen discloses a cartridge wherein the valve actuator (top of REF 11) is combined with the torsion lock detent member (REF 24, 25, fig. 4).
Regarding claim 12, Rampen discloses a cartridge wherein the shoulder region (curved region radially proximate to REF 24, 25, fig. 4) defines an external dome surface (figs. 4, 9).
Regarding claim 13, Rampen discloses a cartridge wherein the external dome surface (as recited above) comprises a curved surface tapering continuously downwardly as the external dome surface extends from the top annular end wall toward the thread (REF 12).
Regarding claim 15, Rampen discloses a cartridge further comprising a channel (region below REF 12 along an annular sidewall) defined along a length of the thread (REF 12) and capable of allowing threaded engagement with another component (figs. 4, 11).  Since the filter head, radial key, etc. are not positively recited as components of the cartridge itself, such structural relationships are not considered to provide patentable weight to the claim.  Furthermore, the examiner considers the thread and channel to be capable of engaging a threaded connection with another component as seen in figure 11 of Rampen.
Regarding claim 16, Rampen discloses a cartridge wherein the thread (REF 12) and torsion lock detent member (REF 24, 25, fig. 4) are arranged in the predetermined angular orientation with a key free relationship therebetween, there being no elements between said components related to a key/lock system.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampen in view of Janik, US 5035797 (Janik, IDS).
Regarding claim 4, while Rampen discloses a filter cartridge suitable for pressurized fluids (abstract) comprising filter media configured for a desired 
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the filter cartridge of Rampen to include a pleated filtration media as described in Janik since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07).  Furthermore, such a combination would be obvious to try providing no more than predictable and reliable results, i.e. filtration of contaminants from a fluid.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampen in view of Reid, US 6533931 (Reid, IDS).
Regarding claim 14, Rampen does not explicitly disclose a cartridge where the top annular end wall defines an external upper surface that is non-flat and tapers continuously downwardly as the filter housing extends along a top annular end wall from the nipple portion through a shoulder region with the shoulder region continuing to taper continuously downwardly to transition into an annular sidewall.  However, Reid discloses filtration cartridges (abstract, figs. 1-3) comprising a nipple portion (REF 33) and a top annular end wall (curved portion from REF 33 to vertical sidewall) that is non-flat and tapers continuously downwardly as the filter housing extends along a top 
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the filter cartridge of Rampen as described in Reid since it has been held that such changes in shape are merely matters of design choice which a person having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration or shape was significant or provided unexpected results (MPEP 2144.04, Section IV, Part B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779